Citation Nr: 0622698	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for granuloma fasciale, 
Grover's disease, and skin cancer, including as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969, including service in Vietnam from July 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which denied the benefits sought on appeal.   

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for granuloma 
fasciale, Grover's disease, and skin cancer; all claimed as 
due to service, including due to exposure to herbicides 
(Agent Orange) during service.  The record includes diagnoses 
of these conditions as reflected in the private treatment 
records dated from 1990 to 2006, including statements in 
September 2002 and May 2006 from R. Kenneth Landow, M.D.  The 
Board has determined that additional development is necessary 
prior to completion of its appellate review for the following 
reasons.

The veteran has testified, linking his claimed granuloma 
fasciale, Grover's disease, and skin cancer to exposure to 
herbicides in service.  He testified that he was diagnosed 
with granuloma facial and Grover's disease in 1990, and with 
skin cancer in 1985.  He also testified that during service 
he had episodes of skin conditions, including a lot of 
"jungle rot" on his legs, and a rash on both legs; and that 
subsequently after he had a rash when his legs were exposed 
to the sun.  He testified indicating that his skin conditions 
now involved many parts of his body including his back, 
chest, and face.  

Service medical records show that in June 1966, prior to his 
Vietnam assignment, he had a rash on both lower legs.  
Examination revealed edema of both feet with marked 
tenderness.  The impression at that time was stress edema of 
the feet.  In July 1966, he was seen and service medical 
records show that he was to continue medications to the feet.  
He had healed blister at that time.

Service medical records show that in December 1967, while in 
Vietnam, the veteran was seen for complaints of sores on his 
left hand and forearm.  The report of the March 1969 
examination at discharge, however, contains no indication of 
a skin condition; and on examination the evaluation was 
normal.   

The Board notes that the veteran was in the Marine Corp. and 
had a specialty of rifleman.  Decorations include the Navy 
Commendation Medal with V, indicating combat.  The document 
of citation for that medal confirms that the veteran was 
involved in combat.  Therefore he should be afforded the 
presumption granted to such veterans by 38 C.F.R. § 1154(b) 
with respect to his account of his skin condition associated 
with activities during his combat service in Vietnam.  

Although the veteran served in Vietnam, and is therefore 
presumed to have been exposed during such service to an 
herbicide agent (see 38 C.F.R. § 3.307(a)(6)), the 
disabilities for which he claims service connection are not 
among the listed diseases associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.309.  Thus, the 
presumption of service connection as set forth in 38 C.F.R. § 
3.307 and 3.309 as they relate to service in Vietnam is not 
applicable here.  

However, though he does not meet the presumptive requirements 
as they relate to service in Vietnam, this set of facts does 
not preclude him from establishing service connection for the 
claimed disabilities by way of proof of actual direct 
causation.  See Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) 
("[p]roof of direct service connection . . . entails proof 
that exposure during service caused the malady that appears 
many years after service")).

However, there is no medical evidence that any current 
granuloma fasciale, Grover's disease, and/or skin cancer was 
caused by exposure in service to certain herbicide agents.  
In his May 2006 statement, Dr. Landow concludes with an 
opinion that there is no well confirmed relationship with 
exposure to Agent Orange.

Nevertheless, though the evidence appears to be against a 
relationship with exposure to Agent Orange, this does not 
negate the possibility that the skin manifestations observed 
in service are etiologically related to any currently claimed 
skin disorder on appeal.  In this regard, the veteran has not 
been examined by VA nor has an opinion been obtained with 
respect to the current nature and etiology of his claimed 
skin disorders as to whether they may be linked on a direct 
service incurrence basis not involving Agent Orange exposure.  
The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, a VA examination is necessary to determine the 
nature and etiology of any granuloma fasciale, Grover's 
disease, and skin cancer, and would be instructive with 
regard to the appropriate disposition of the claims under 
appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993); see also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In particular, an opinion 
should be obtained as to whether the veteran has granuloma 
fasciale, Grover's disease, and/or skin cancer, which is due 
to incidents (other than Agent Orange exposure) during his 
active service.  Prior to that examination, the RO should 
update the veteran's claims folder with any outstanding 
records of the veteran's treatment for his current 
conditions.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him since his release 
from service in March 1969 for his claimed 
skin disorders of granuloma fasciale, 
Grover's disease, and skin cancer.  The 
AOJ should attempt to obtain copies of 
medical records from all sources 
identified which are not of record.

2.  The RO should schedule the veteran for 
an appropriate VA examination to determine 
the nature and etiology of any granuloma 
fasciale, Grover's disease, and skin 
cancer.   All studies deemed appropriate 
in the medical opinion of the examiner 
should be performed, and all findings 
should be set forth in detail.  The claims 
file should be made available to the 
examiner, who should review the entire 
claims folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should 
be included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

For each skin disorder-granuloma 
fasciale, Grover's disease, and skin 
cancer-definitive findings and diagnoses 
should be made and recorded, with respect 
to the presence of such disorder(s).  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding each of these: If 
granuloma fasciale, Grover's disease, 
and/or skin cancer are/is diagnosed, and 
based upon an assessment of the entire 
record, is it at least as likely as not (a 
probability equal or greater than 50 
percent) that such disorder is the result 
of, or was increased by, injury or disease 
incurred during active service from June 
1966 to March 1969.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection for granuloma fasciale, 
Grover's disease, and skin cancer.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


